DETAILED ACTION
Introduction
This Final Office Action is response to amendments and remarks filed on December 17, 2021, for the application with serial number 15/865,777.

Claims 1, 16, and 17 are amended.
Claim 14 is canceled.
Claims 1-12 and 15-21 are pending.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of claims for lack of subject matter eligibility, contending that the recited automation in the claims confers eligibility.  See Remarks p. 7.  In response, the Examiner points to MPEP §2106.05(a)[I]{iii}, which states that automation of a manual process does not provide a practical application or significantly more than an abstract idea.  Essentially, the claims recite steps for segmenting and categorizing market data that could be implemented mentally or on paper.  However, generic computer components are recited for implementation.   The Applicant provides a conclusory statement that the steps could not be performed with pencil and paper.  See Remarks p. 7.  The Examiner respectfully disagrees.  A human being could calculate switching constants, segment data, and project purchasing activity; as claimed.  Contrary to the Applicant’s assertions, no improvement to computers or computer hardware is recited in the claims.  Instead, the claimed recite the use of a computer as a tool to perform calculations.  There is a distinct difference between improving performance of a computer as a tool, and using a computer as a tool to implement an abstract idea.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims necessitated further consideration of the previously cited prior art references.  Hanjrah teaches the newly cited Dirichlet tree distribution by teaching clustering that includes a hierarchy or tree of clustering decisions (see ¶[0030]-[0034]).  
The rejection of the independent claims as being obvious over Xiao in view of Hanjrah is accordingly updated and maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-12 and 15-21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-12 and 15-21 are all directed to one of the four statutory categories of invention, the claims are directed to segmenting market data (as evidenced by exemplary claim 16; “segmenting the market data into child nodes using the first attribute associated with the lowest switching constant;” and “”projecting future purchasing activity for one of the plurality of products”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 16 include:  “generating a first data set,” “orienting the data set,” “fitting each of the [ ] data sets to a [ ] distribution,” 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computer in independent claim 1; a computer readable medium and computer in claim 16; and a system with a storage medium, computer, and processor in claim 17). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computer in independent claim 1; a computer readable medium and computer in claim 16; and a system with a storage medium, computer, and processor in claim 17) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 9, 11-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0067466 A1 to Xiao et al. (hereinafter ‘XIAO’) in view of US 2016/0132913 A1 to Hanjrah et al. (hereinafter ‘HANJRAH’).

Claim 1 (Currently Amended)
XIAO discloses a method comprising: generating a first data set comprising market data (see ¶[0013]; consumer purchase summary data), the market data describing transactions in each of a plurality of products (see again ¶[0013]; a pair of products in a time of interest), each product being characterized by a number of attributes having a corresponding number of values (see again ¶[0013]; apply a Dirichlet analysis for each major (e.g., statistically relevant, as deemed by businesses, etc.) attribute to estimate Dirichlet parameters ( Dirichlet S parameters) and parameters that conform to a negative binomial distribution (NBD) (NBD-k, NBD-a); 
orienting the data set into oriented data sets, each oriented data set containing the same information organized around a different one of the number of attributes (see again ¶[0013]; the ; 
fitting each of the oriented data sets to a Dirichlet multinomial distribution (see ¶[0013]-[0015]; apply a Dirichlet model to conform to a negative binomial distribution); 
for each of the oriented data sets, calculating an empirical switching constant based on the Dirichlet multinomial distribution, each empirical switching constant indicative of a significance of one of the number of attributes in a consumer decision relating to a purchase of one of the plurality of products (see ¶[0014]; a low Dirichlet S parameter value is indicative of low switching tendency); and 
selecting a first attribute from the number of attributes having a lowest switching constant (see ¶[0025]-[0029]; relative distance between attributes is compared to find which are most substitutable, and a substitutability index is calculated).  For example, “color” could be more easily substituted by “delic” than by “hypo.”  A level of polarization is derived to determine if an attribute polarizes consumer behavior); and 
segmenting the market data into child nodes using the first attribute associated with the lowest switching constant (see ¶[0030]; apply weights in view of a degree of polarization so that distances between attribute levels count more to a substitutability of products), 
generating sub-data sets for each child node, each sub-data set characterized by a common value of the first attribute (see ¶[0019]; identify one or more subgroups of products associated with a category that may be a closer match when considering market performance, such as baby diapers rather than adult diapers. Laundry detergent resides in the high level  “laundry detergent” category and the comparator tailors a subgroup identifying an attribute level of “liquid detergents” vs. “powder detergents”). 
XIAO does not explicitly disclose, but HANJRAH discloses, automatically and iteratively performing the steps of orienting, fitting, calculating, selecting, and generating with a computer until a stopping condition is met (see ¶0030]; the clustering process is iterative until means are .
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  HANJRAH discloses a multivariate model for canonical tagging that uses iterative clustering, including Dirichlet distributions for clustering.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative clustering as taught by HANJRAH in the system executing the method of XIAO with the motivation to forecast product launch scoring using product classification.  
XIAO further discloses generating an output structure including a consumer choice model that describes a relationship between a number of product attributes and consumer behavior (see ¶[0014]; the choice between Coke® and Pepsi® based on attribute levels associated with the brand.  If an attribute polarizes consumer behavior to a high degree, then switching will be low); and 
projecting future purchasing activity for one of the plurality of products based on one or more of the product attributes in the consumer choice model (see abstract and ¶[0002], [0013], & [0036]; predict success of products in markets and calculate a theoretical cross purchase pattern between attributes of products).
XIAO does not explicitly disclose, but HANJRAH discloses, wherein the output structure comprises a hierarchical decision tree representing a Dirichlet tree distribution (see ¶[0030]-[0034]; keeping track of the merges forms a hierarchy or tree of clustering decisions that can be “trimmed” at a given position to provide any number of output clusters.  The use of Dirichlet distribution in the clustering algorithm leverages the fact that it is a conjugate prior distribution to the multinomial and categorical distributions).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  HANJRAH discloses a multivariate model for canonical tagging that uses iterative clustering, including Dirichlet distributions for clustering, where a 

Claim 6 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
XIAO further discloses wherein calculating the empirical switching constant comprises using an estimation technique based on attributes of the Dirichlet multinomial distribution (see ¶[0011]-[0013]; estimations of sourcing behavior using Dirichlet distribution to estimate values).

Claim 9 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 6.
XIAO further discloses wherein the estimation technique includes calculation of a covariance matrix for at least one of the attributes of the Dirichlet multinomial distribution (see ¶[0025]-[0026]; theoretical and/or empirical matrices).

Claim 11 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
XIAO further discloses wherein the data set is generated from panel data including a number of purchase records reported by a number of consumers in a panel for a number of shopping trips (see ¶[0013]; panelist data).

Claim 12 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
wherein the data set is generated from a loyalty program for a retailer (see ¶[0013]; repeat buying by consumers indicting loyalty).


Claim 15 (Previously Presented)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
XIAO further discloses wherein generating the output structure comprises a print command (see ¶[0043]; an output device may include a printer).

Claim 16 (Currently Amended)
XIAO discloses a computer program product comprising computer executable code embodied in a nontransitory computer readable medium (see ¶[0032]; a computer readable storage medium) that, when executing on one or more computing devices, performs the steps of: 
a) generating a first data set comprising market data (see ¶[0013]; consumer purchase summary data), the market data describing transactions in each of a plurality of products (see again ¶[0013]; a pair of products in a time of interest), each product being characterized by a number of attributes having a corresponding number of values (see again ¶[0013]; apply a Dirichlet analysis for each major (e.g., statistically relevant, as deemed by businesses, etc.) attribute to estimate Dirichlet parameters ( Dirichlet S parameters) and parameters that conform to a negative binomial distribution (NBD) (NBD-k, NBD-a).; 
b) orienting the data set into oriented data sets each oriented data set containing the same information organized around a different one of the number of attributes (see again ¶[0013]; the parameters indicate how each attribute level polarizes a category (e.g., soft drinks, laundry detergent, etc.); 
c) fitting each of the oriented data sets to a Dirichlet multinomial distribution (see ¶[0013]-[0015]; apply a Dirichlet model to conform to a negative binomial distribution); 
d) for each of the oriented data sets, calculating an empirical switching constant based on the Dirichlet multinomial distribution, each empirical switching constant indicative of a significance of one of the number of attributes in a consumer decision relating to a purchase of one of the plurality of products (see ¶[0014]; a low Dirichlet S parameter value is indicative of low switching tendency); and 
e) selecting a first attribute from the number of attributes having a lowest switching constant (see ¶[0025]-[0029]; relative distance between attributes is compared to find which are most substitutable, and a substitutability index is calculated).  For example, “color” could be more easily substituted by “delic” than by “hypo.”  A level of polarization is derived to determine if an attribute polarizes consumer behavior); and 
f) segmenting the market data into child nodes using the first attribute associated with the lowest switching constant (see ¶[0030]; apply weights in view of a degree of polarization so that distances between attribute levels count more to a substitutability of products), 
g) generating sub-data sets for each child node, each sub-data set characterized by a common value of the first attribute (see ¶[0019]; identify one or more subgroups of products associated with a category that may be a closer match when considering market performance, such as baby diapers rather than adult diapers. Laundry detergent resides in the high level  “laundry detergent” category and the comparator tailors a subgroup identifying an attribute level of “liquid detergents” vs. “powder detergents”). 
XIAO does not explicitly disclose, but HANJRAH discloses, h) automatically and iteratively performing steps b) - g) on the sub-data sets with a computer until a stopping condition is met (see ¶0030]; the clustering process is iterative until means are stationary.  A new set of means is computer form an old set of means.  See also ¶[0006], [0013] and [0020]; a computer process and computer program product).

XIAO further discloses i) ) generating an output structure including a consumer choice model that describes a relationship between a number of product attributes and consumer behavior (see ¶[0014]; the choice between Coke® and Pepsi® based on attribute levels associated with the brand.  If an attribute polarizes consumer behavior to a high degree, then switching will be low).
XIAO does not explicitly disclose, but HANJRAH discloses, wherein the output structure comprises a hierarchical decision tree representing a Dirichlet tree distribution (see ¶[0030]-[0034]; keeping track of the merges forms a hierarchy or tree of clustering decisions that can be “trimmed” at a given position to provide any number of output clusters.  The use of Dirichlet distribution in the clustering algorithm leverages the fact that it is a conjugate prior distribution to the multinomial and categorical distributions).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  HANJRAH discloses a multivariate model for canonical tagging that uses iterative clustering, including Dirichlet distributions for clustering, where a hierarch or tree of clustering is formed.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative tree of clustering as taught by HANJRAH in the system executing the method of XIAO with the motivation to forecast product launch scoring using product classification.  
XIAO further discloses j) projecting future purchasing activity for one of the plurality of products based on one or more of the product attributes in the consumer choice model (see .

Claim 17 (Currently Amended)
XIAO discloses a system comprising: a memory (see ¶[0032]; a computer readable storage medium)  storing a data set comprising market data (see ¶[0013]; consumer purchase summary data), the market data describing transaction volumes of a plurality of products (see abstract and ¶[0009]; a percent volume of a new product expected to be sourced), each product being characterized by a plurality of attributes having corresponding values (see again ¶[0013]; apply a Dirichlet analysis for each major (e.g., statistically relevant, as deemed by businesses, etc.) attribute to estimate Dirichlet parameters ( Dirichlet S parameters) and parameters that conform to a negative binomial distribution (NBD) (NBD-k, NBD-a); and a processor (see ¶[0008] and Fig. 6) configured to: 
a) generate a first data set comprising market data, the market data describing transactions in each of a plurality of products, each product being characterized by a number of attributes having a corresponding number of values (see again ¶[0013]; apply a Dirichlet analysis for each major (e.g., statistically relevant, as deemed by businesses, etc.) attribute to estimate Dirichlet parameters ( Dirichlet S parameters) and parameters that conform to a negative binomial distribution (NBD) (NBD-k, NBD-a); 
b) orient the data set into oriented data sets each oriented data set containing the same information organized around a different one of the number of attributes (see again ¶[0013]; the parameters indicate how each attribute level polarizes a category (e.g., soft drinks, laundry detergent, etc.); 
c) fit each of the oriented data sets to a Dirichlet multinomial distribution (see ¶[0013]-[0015]; apply a Dirichlet model to conform to a negative binomial distribution); 
d) for each of the oriented data sets, calculate an empirical switching constant based on the Dirichlet multinomial distribution, each empirical switching constant indicative of a significance of one of the number of attributes in a consumer decision relating to a purchase of one of the plurality of products (see ¶[0014]; a low Dirichlet S parameter value is indicative of low switching tendency); and 
e) select a first attribute from the number of attributes having a lowest switching constant (see ¶[0025]-[0029]; relative distance between attributes is compared to find which are most substitutable, and a substitutability index is calculated).  For example, “color” could be more easily substituted by “delic” than by “hypo.”  A level of polarization is derived to determine if an attribute polarizes consumer behavior); and 
f) segment the market data into child nodes using the first attribute associated with the lowest switching constant (see ¶[0030]; apply weights in view of a degree of polarization so that distances between attribute levels count more to a substitutability of products), 
g) generate sub-data sets for each child node, each sub-data set characterized by a common value of the first attribute (see ¶[0019]; identify one or more subgroups of products associated with a category that may be a closer match when considering market performance, such as baby diapers rather than adult diapers. Laundry detergent resides in the high level  “laundry detergent” category and the comparator tailors a subgroup identifying an attribute level of “liquid detergents” vs. “powder detergents”). 
XIAO does not explicitly disclose, but HANJRAH discloses, h) automatically and iteratively perform steps b) - g) with a computer on the sub-data sets until a stopping condition is met (see ¶0030]; the clustering process is iterative until means are stationary.  A new set of means is computer form an old set of means.  See also ¶[0006], [0013] and [0020]; a computer process and computer program product).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  HANJRAH discloses a multivariate model for canonical 
XIAO further discloses i) generating an output structure including a consumer choice model that describes a relationship between a number of product attributes and consumer behavior (see ¶[0014]; the choice between Coke® and Pepsi® based on attribute levels associated with the brand.  If an attribute polarizes consumer behavior to a high degree, then switching will be low).
XIAO does not explicitly disclose, but HANJRAH discloses, wherein the output structure comprises a hierarchical decision tree representing a Dirichlet tree distribution (see ¶[0030]-[0034]; keeping track of the merges forms a hierarchy or tree of clustering decisions that can be “trimmed” at a given position to provide any number of output clusters.  The use of Dirichlet distribution in the clustering algorithm leverages the fact that it is a conjugate prior distribution to the multinomial and categorical distributions).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  HANJRAH discloses a multivariate model for canonical tagging that uses iterative clustering, including Dirichlet distributions for clustering, where a hierarch or tree of clustering is formed.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the iterative tree of clustering as taught by HANJRAH in the system executing the method of XIAO with the motivation to forecast product launch scoring using product classification.  
XIAO further discloses j) projecting future purchasing activity for one of the plurality of products based on one or more of the product attributes in the consumer choice model (see abstract and ¶[0002], [0013], & [0036]; predict success of products in markets and calculate a theoretical cross purchase pattern between attributes of products).

Claim 19 (Previously Presented)
The combination of XIAO and HANJRAH discloses the system as set forth in claim 17.
XIAO further discloses wherein calculating the empirical switching constant comprises using an estimation technique based on attributes of the Dirichlet multinomial distribution (see ¶[0014]; a low Dirichlet S parameter value is indicative of low switching tendency).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0067466 A1 to XIAO et al. in view of US 2016/0132913 A1 to HANJRAH et al.  as applied to claim 1 above, and further in view of US 2017/0329873 A1 to Eide et al. (hereinafter ‘EIDE’).

Claim 2 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
The combination of XIAO and HANJRAH does not explicitly disclose, but EIDE discloses, further comprising: after selecting the first attribute, randomly permuting the values of the first attribute in the data set a predetermined number of times, thereby producing a pre-determined number of attribute-randomized data sets (see ¶[0006]-[0007]; add random noise with a normal distribution and standard deviation); 
calculating a randomized switching constant of the first attribute for each of the attribute- randomized data sets, thereby producing a randomized switching constant distribution (see again ¶[0007]; calculate the answer); and 
identifying a mean of the randomized switching constant distribution and a standard deviation of the randomized switching constant distribution (see ¶[0008] and [0031]; the analyst could take the average and have a high confidence of the true answer.  Compute the standard deviation), 
wherein the stopping condition occurs when the lowest empirical switching constant is within the mean of the randomized switching constant distribution by at least a predetermined multiple of the standard deviation of the randomized switching constant distribution (see ¶[0041]; the threshold has a mean of K, with a highly improbably standard deviation.  A hard lower bound is place on the threshold).
XIAO discloses a method forecast new product launch scoring that includes statistical distribution parameters for product classification based on a probability function (see ¶[0013]).  EIDE discloses anonymized statistical database queries that make decisions using clustering based on noise simulation about a mean and standard deviation in a normal distribution probability function.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the noise simulation as taught by EIDE in the system executing the method of XIAO with the motivation to account for random events concerning random variables.  

Claim 3 (Original)
The combination of XIAO, HANJRAH, and EIDE discloses the method as set forth in claim 2.
The combination of XIAO, HANJRAH, and EIDE does not specifically disclose wherein the predetermined multiple equals two .
However, routine experimentation would have led the skilled artisan to choose a standard deviation of two, as it represents ~ a 95% confidence interval.  See MPEP §2144.05.

Claim 4 (Original)
The combination of XIAO, HANJRAH, and EIDE discloses the method as set forth in claim 2.
wherein the predetermined number of times the values of the first attribute in the data set are permuted is ten.
However, routine experimentation would have led the skilled artisan to choose a number of 10.  Any range is workable, because the number represents an arbitrary number of iterations.  See MPEP §2144.05.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0067466 A1 to XIAO et al. in view of US 2016/0132913 A1 to HANJRAH et al.  as applied to claim 1 above, and further in view of US 2016/0078380 A1 to Li (hereinafter ‘Li’).

Claim 5 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 1.
The combination of XIAO and HANJRAH does not specifically disclose, but LI discloses, wherein the stopping condition occurs when the market data has been segmented into a predetermined number of attributes (see ¶[0051]; categories are clustered into groups, and criteria conditions, such as a threshold on the number of groups or clusters may be configured to stop clustering).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  LI discloses clustering that includes stopping conditions, such as a threshold number of groups.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the stopping conditions as taught by LI in the system executing the method of XIAO to prevent the program from running in perpetuity.

Claim 18 (Previously Presented)
The combination of XIAO and HANJRAH discloses the system as set forth in claim 17.
wherein the stopping condition occurs when the market data has been segmented into a predetermined number of attributes (see ¶[0051]; categories are clustered into groups, and criteria conditions, such as a threshold on the number of groups or clusters may be configured to stop clustering).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  LI discloses clustering that includes stopping conditions, such as a threshold number of groups.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the stopping conditions as taught by LI in the system executing the method of XIAO to prevent the program from running in perpetuity.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0067466 A1 to XIAO et al. in view of US 2016/0132913 A1 to HANJRAH et al.  as applied to claim 1 above, and further in view of US 2015/0066711 A1 to Chua et al. (hereinafter ‘CHUA’).

Claim 7 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 6.
The combination of XIAO and HANJRAH, does not explicitly disclose, but CHUA discloses, wherein the estimation technique employs a maximum likelihood estimation (see ¶[0261]-[0269]; maximum likelihood estimation for organizing data related to a product).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  CHUA discloses a method for organizing data relating to a product that includes the use of Dirichlet smoothing and maximum likelihood estimation to organize features relating to a product.  It would have been obvious for one of ordinary skill in 

Claim 20 (Previously Presented)
The combination of XIAO and HANJRAH discloses the system as set forth in claim 17.
The combination of XIAO and HANJRAH, does not explicitly disclose, but CHUA discloses, wherein the estimation technique employs a maximum likelihood estimation (see ¶[0261]-[0269]; maximum likelihood estimation for organizing data related to a product).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  CHUA discloses a method for organizing data relating to a product that includes the use of Dirichlet smoothing and maximum likelihood estimation to organize features relating to a product.  It would have been obvious for one of ordinary skill in the art at the time of invention to use the estimation method as taught by CHUA in the system executing the method of XIAO with the motivation to classify products according to features.  

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0067466 A1 to XIAO et al. in view of US 2016/0132913 A1 to HANJRAH et al.  as applied to claim 1 above, and further in view of US 2005/0008193 A1 to Toyama (hereinafter ‘TOYAMA’).

Claim 8 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 6.
The combination of XIAO and HANJRAH does not specifically disclose, but TOYAMA discloses, wherein the estimation technique employs a method of moments estimation (see ¶[0017]; a learning model that includes estimation through moment computation).


Claim 21 (Previously Presented)
The combination of XIAO and HANJRAH discloses the system as set forth in claim 17.
The combination of XIAO and HANJRAH does not specifically disclose, but TOYAMA discloses, wherein the estimation technique employs a method of moments estimation (see ¶[0017]; a learning model that includes estimation through moment computation).
XIAO discloses a method forecast new product launch scoring that includes modeling based on statistical distribution (see ¶[0013]).  TOYAMA discloses modeling based on distributions that includes moments estimation (see ¶[0010]-[0013]).  It would have been obvious for one of ordinary skill in the art at the time of invention to include the moments distribution as taught by TOYAMA in the system executing the method of XIAO with the motivation to model distributions of random events and attributes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0067466 A1 to XIAO et al. in view of US 2016/0132913 A1 to HANJRAH et al.  as applied to claim 1 above, and further in view of US 2016/0237487 A1 to Yu et al. (hereinafter ‘YU’).

Claim 10 (Original)
The combination of XIAO and HANJRAH discloses the method as set forth in claim 6.
wherein the estimation technique includes evaluation of an overdispersion within the Dirichlet multinomial distribution (see ¶[0123]; extend the multinomial distribution to model overdispersion by using a Dirichlet prior).
XIAO discloses a method forecast new product launch scoring that includes Dirichlet clustering for product classification.  YU discloses predicting alternative events using Dirichlet models that includes overdispersion by using a Dirichlet prior.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the overdispersion modeling as taught by YU in the system executing the method of XIAO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624